Case 1:18-cv-00224-CFC-CJB Document 352 Filed 08/03/20 Page 1 of 8 PageID #: 27409




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELA WARE

 VIIV HEAL TH CARE COMPANY,
 SHIONOGI & CO., LTD., and VIIV
 HEALTHCARE UK (NO. 3)
 LIMITED,

                          Plaintiffs,

                   V.                        Civil Action No. 18-224-CFC

 GILEAD SCIENCES, INC.

                          Defendant.




 Michael P. Kelly, Daniel M. Silver, Alexandra M. Joyce, MCCARTER & ENGLISH
 LLP, Wilmington, Delaware; John M. Desmarais, Justin P.D. Wilcox, Todd L.
 Krause, Laurie N. Stempler, Lindsey E. Miller, Michael D. Jenks, Kyle G. Petrie,
 DESMARAIS LLP, New York, New York

       Counsel for Plaintiffs

 Jack B. Blumenfeld, Jeremey A. Tigan, MORRIS, NICHOLS, ARSHT & TUNNELL
 LLP, Wilmington, Delaware; Adam K. Mortara, J. Scott McBride, Mark S.
 Ouweleen, Matthew R. Ford, Nevin M. Gewertz, Tulsi E. Gaonkar, Rebecca T.
 Horwitz, BARTLIT BECK LLP, Chicago, Illinois; Meg. E. Fasulo, BARTLIT BECK
 LLP, Denver, Colorado; Nao Takada, TAKADALEGAL,P.C., Forest Hills, New
 York

       Counsel for Defendant

                           MEMORANDUM OPINION

 August 3, 2020
 Wilmington, Delaware
Case 1:18-cv-00224-CFC-CJB Document 352 Filed 08/03/20 Page 2 of 8 PageID #: 27410




                                          UNITED STATES DISTRICT JUDGE

        Plaintiffs ViiV Healthcare Company; Shionogi & Co., Ltd.; and ViiV

  Healthcare UK (No. 3) Limited (collectively, ViiV) filed this lawsuit accusing

  Defendant Gilead Sciences, Inc. of infringing United States Patent Number

  8,129,385 (the #385 patent). The #385 patent covers pharmaceutical compounds

  for treating the human immunodeficiency virus (HIV).

        ViiV alleges that Gilead's HIV drug product Bictegravir infringes claim 6 of

  the #385 patent under the doctrine of equivalents. That doctrine provides that "a

  product or process that does not literally infringe upon the express terms of a

  patent claim may nonetheless be found to infringe if there is 'equivalence' between

  the elements of the accused product or process and the claimed elements of the

  patented invention." Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S.

  17, 21 (1997).

        Bictegravir has a benzyl ring with three fluorines. D.I. 256 il 2; D.I. 269 il 2.

 Claim 6 of the #385 patent claims four compounds, and pharmaceutically

  acceptable salts thereof, each with a benzyl ring that has two fluorines. D.I. 256 il

 3; D.I. 269 ,-r 3. Gilead has moved pursuant to Federal Rule of Civil Procedure 56

 for summary judgment of noninfringement. D.I. 255. Gilead argues that summary
Case 1:18-cv-00224-CFC-CJB Document 352 Filed 08/03/20 Page 3 of 8 PageID #: 27411




 judgment is warranted because the two-fluorines limitation in claim 6 specifically

  excludes compounds with three fluorines.

  I.       Legal Standard for Summary Judgment

           Regional circuit law governs a court's review of motions for summary

 judgment in patent cases. Brilliant Instruments, Inc. v. GuideTech, LLC, 707 F.3d

  1342, 1344 (Fed. Cir. 2013). A court must grant summary judgment "if the

 movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). The

 moving party bears the burden of demonstrating the absence of any genuine issues

 of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,323 (1986). Ifthe burden

 of persuasion at trial would be on the non-moving party, then the moving party

 may satisfy its burden of production by pointing to an absence of evidence

 supporting the non-moving party's case, after which the burden of production then

 shifts to the non-movant to demonstrate the existence of a genuine issue for trial.

 Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87

 (1986); Williams v. Borough of West Chester, Pa., 891 F.2d 458, 460-61 (3d Cir.

  1989).

           Material facts are those "that could affect the outcome" of the

 proceeding. Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011). "[A]

 dispute about a material fact is genuine if the evidence is sufficient to permit a


                                              2
Case 1:18-cv-00224-CFC-CJB Document 352 Filed 08/03/20 Page 4 of 8 PageID #: 27412




  reasonable jury to return a verdict for the nonrnoving party." Id. (internal

  quotation marks omitted). A non-moving party asserting that a fact is genuinely

  disputed must support such an assertion by: "(A) citing to particular parts of

 materials in the record, including depositions, documents, electronically stored

  information, affidavits or declarations, stipulations, ... admissions, interrogatory

  answers, or other materials; or (B) showing that the materials cited [by the

  opposing party] do not establish the absence ... of a genuine dispute .... " Fed. R.

  Civ. P. 56(c)(l). The non-moving party's evidence "must amount to more than a

  scintilla, but may amount to less (in the evaluation of the court) than a

 preponderance." Williams, 891 F.2d at 460-61.

        The court must view the evidence in the light most favorable to the non-

 moving party and draw all reasonable inferences in that party's favor. Wishkin v.

 Potter, 476 F.3d 180, 184 (3d Cir. 2007). "[T]he facts asserted by the nonrnoving

 party, if supp01ied by affidavits or other evidentiary material, must be regarded as

 true .... " Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1080 (3d Cir.

  1996). If "there is any evidence in the record from any source from which a

 reasonable inference in the [nonrnoving party's] favor may be drawn, the moving

 party simply cannot obtain a summary judgment." Id.




                                            3
Case 1:18-cv-00224-CFC-CJB Document 352 Filed 08/03/20 Page 5 of 8 PageID #: 27413




 II.   Analysis

       "[B]y defining the claim in a way that clearly exclude[s] certain subject

 matter, the patent[ee] implicitly disclaim[s] th[at] subject matter[.]" SciMed Life

 Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1346 (Fed. Cir.

 2001 ). This implicit disclaimer-known as the specific exclusion principle-

 precludes a finding of equivalency infringement when a feature of the accused

 product is "the opposite of, or inconsistent with, [a] recited limitation" of the

 asserted claim. Augme Techs., Inc. v. Yahoo! Inc., 755 F.3d 1326, 1335 (Fed. Cir.

 2014) (citing SciMed Life Sys., 242 F.3d at 1346-47).

       Not every difference between a claim and an accused product gives rise to

 specific exclusion. The whole point of the doctrine of equivalents is to prevent

 "the unscrupulous copyist [from] mak[ing] unimportant and insubstantial changes

 and substitutions in the patent which, though adding nothing, would be enough to

 take the copied matter outside the claim, and hence outside the reach of the law."

 Graver Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605,607 (1950). The

 principle of specific exclusion would nullify the doctrine of equivalents if it were

 triggered by any difference between the accused product's features and the

 limitations in the asserted claim. Accordingly, when the Federal Circuit has

 applied the specific exclusion principle, it has emphasized the mutual exclusivity

 of the accused product's features and the corresponding claim limitations.


                                            4
Case 1:18-cv-00224-CFC-CJB Document 352 Filed 08/03/20 Page 6 of 8 PageID #: 27414




        For example, in Moore US.A., Inc. v. Standard Register Co., 229 F.3d 1091

  (Fed. Cir. 2000), the Federal Circuit held that "the term 'majority' [was] not

  entitled to a scope of equivalents covering a minority" because "it would defy logic

  to conclude that a minority-the very antithesis of a majority-could be

  insubstantially different from a claim limitation requiring a majority[.]" 229 F.3d

  1091, 1106. lnAugme Technologies, the Federal Circuit held that "embedded code

  does not include externally linked code" because the "Augme patents make clear

  that embedded and linked code are opposites[.]" Augme Technologies, 755 F.3d at

  1335. And in Bicon, Inc. v. Straumann Co., 441 F.3d 945 (Fed. Cir. 2006), the

  Federal Circuit held that the shapes "frusto-conical" and "concave" were "clearly

  contrary to, and thus excluded by, the patentee's characterization of its abutment as

  having a convex, frusto-spherical shape." 441 F.3d 945, 955-56. These cases

  make it clear that when the Federal Circuit uses the phrase "opposite of or

  inconsistent with" to describe the test for specific exclusion, it means inconsistent

  in the sense of being "not compatible with" a claim limitation. Inconsistent,

  MERRIAM-WEBSTER,      https://www.merriam-webster.com/dictionary/inconsistent.

  In other words, specific exclusion applies only when "the scope of the claim [i]s

  limited in a way that plainly and necessarily exclude[s] a structural feature .... "

 SciMed Life Sys., 242 F.3d at 1346 (emphasis added).




                                            5
Case 1:18-cv-00224-CFC-CJB Document 352 Filed 08/03/20 Page 7 of 8 PageID #: 27415




        It is undisputed that claim 6 of the #385 patent teaches a chemical compound

  that has among other things a benzyl ring with two fluorines (a difluoro benzyl

  ring) and that Bictegravir has a benzyl ring with three fluorines (a trifluoro benzyl

  ring). It is also undisputed that a difluoro benzyl ring is not the same thing as a

  trifluoro benzyl ring. But it is not clear from the claims or written description of

  the #385 patent that a difluoro benzyl ring necessarily excludes a trifluoro benzyl

  ring. And although Gilead argues that a difluoro benzyl ring "stands in contrast to"

  and is "inconsistent" with a trifluoro benzyl ring, D.I. 257 at 29, 32; it has neither

  alleged nor submitted record evidence such as an expert affidavit to establish that a

  difluoro benzyl ring is the opposite of or incompatible with a trifluoro benzyl ring.

  ViiV, on the other hand, has alleged, and has submitted an expert affidavit to

  establish, that a trifluoro benzyl ring is not the opposite of and not incompatible

  with a difluoro benzyl ring. Accordingly, the specific exclusion principle does not

 bar ViiV from alleging that Bictegravir infringes claim 6 under the doctrine of

 equivalents. 1


  1
   Gilead argues that because claim 1 of the #385 patent recites a benzyl ring with
 one, two, or three fluorines, summary judgment in its favor is required under Malta
 v. Schulmerich Carillons, Inc., 952 F.2d 1320 (Fed. Cir. 1991). According to
 Gilead, under Malta, claim 1's broader fluorine limitation specifically excludes
 ViiV from asserting that a trifluoro benzyl ring is the equivalent of a difluoro
 benzyl ring. There is language in Malta that supports Gilead's reading of the case.
 See id. ("In the present case, where Malta employs a broad term in one claim, but a
 naiTower term ... in another claim, the implication is that infringement of the


                                             6
Case 1:18-cv-00224-CFC-CJB Document 352 Filed 08/03/20 Page 8 of 8 PageID #: 27416




  III.   Conclusion

         For the foregoing reasons, I will deny Gilead's Motion for Summary

  Judgment (D.I. 255).

         The Court will issue an Order consistent with this Memorandum Opinion.




 second claim can be avoided by not meeting the narrower term."). But I am unable
 to conclude that Malta stands for the proposition that specific exclusion applies
 any time a broader limitation is recited in another claim. Malta makes no mention
 of specific exclusion and has never been cited by a court for the proposition that a
 broader limitation in one claim specifically excludes a patentee from alleging
 equivalency infringement of a narrower limitation in another claim. Moreover,
 such a proposition could not be reconciled with the Supreme Court's seminal
 decision in Graver Tank, which applied the doctrine of equivalents to a narrower
 claim to capture scope that was encompassed in a broader claim. See 339 U.S. at
 610-12.

                                          7
